231 Ga. 485 (1973)
202 S.E.2d 425
MOORE
v.
CALDWELL.
28399.
Supreme Court of Georgia.
Submitted November 2, 1973.
Decided November 29, 1973.
James Edward Moore, pro se.
Arthur K. Bolton, Attorney General, Courtney Wilder Stanton, David J. Bailey, Assistant Attorneys General, for appellee.
NICHOLS, Justice.
James Edward Moore filed the present appeal from a judgment remanding him to custody in a habeas corpus case. The original petition raised questions not presented at the hearing and the appeal raises questions not touched upon at the hearing, including an alleged arrest for another crime after an escape subsequent to the original conviction.
The trial court in a written opinion treated each contention actually made in the habeas corpus petition. Held:
1. The denial of an appeal which results from the prisoner's escape after conviction is not a ground for the grant of a writ of habeas corpus. See Johnson v. Smith, 227 Ga. 611, 613 (182 SE2d 101); *486 Johnson v. Caldwell, 458 F2d 505.
2. The indictment was not invalid for failure to express the language of the charge in the exact language of the Code. Compare Farrar v. State, 187 Ga. 401 (2) (200 SE 803).
3. The indictment was not invalid because in separate counts it charged the defendant with the offenses of murder, arson in the first degree, and burglary, where all such crimes arose out of a single course of conduct in one transaction.
4. The trial court did not err in finding that alleged errors on the trial (admission of evidence, instructions to the jury, etc.) were not error and not grounds for a writ of habeas corpus.
5. The judgment remanding the prisoner to custody shows no reversible error.
Judgment affirmed. All the Justices concur.